Citation Nr: 1315127	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-25 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for seizure disorder, to include as secondary to bronchial asthma.

3.  Entitlement to service connection for chronic heart disease, to include as secondary to bronchial asthma.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for a period of over 90 days, from September 1957 to January 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for bronchial asthma, seizure disorder (to include as secondary to bronchial asthma), and chronic heart disease (to include as secondary to bronchial asthma).

For the reasons that will be discussed below, this appeal is REMANDED to the Department of Veterans Affairs Regional Office in San Juan, Puerto Rico.  VA will notify the appellant and his attorney if further action is required on their part.


REMAND

Following readjudication at the RO level in a July 2010 supplemental statement of the case (SSOC) and confirmation of the denials of the claims at issue, the current appeal was certified to the Board in December 2011.  The appellant's claims file was received by the Board in April 2012.  Thereafter, in September 2012, the Veteran's attorney submitted a statement dated in September 2012 from the Veteran's private physician, Jose Julio Correa Carro, M.D., in which the clinician addressed the claims at issue and presented an opinion as to how they were interrelated with each other.  Dr. Correa Carro's medical statement was submitted directly to the Board and was not accompanied by a waiver of first review by the agency of original jurisdiction.  Subsequent correspondence received by the Board from the Veteran's attorney in January 2013 included duplicates of the aforementioned private medical evidence, but was again unaccompanied by a waiver of first review by the agency of original jurisdiction.

Pursuant to Board practice as prescribed in its Chairman's Memorandum 01-05-09 (May 25, 2005), the Board placed the appeal in abeyance and sent a letter to the Veteran and his attorney in March 2013, explaining the due process obligations of the Board as an appellate entity and requesting that the appellant provide a waiver of first review of the aforementioned evidentiary submissions by the agency of original jurisdiction (AOJ) in order to expedite his appeal.  See 38 C.F.R. § 19.9(d)(3) (2012).  Thereafter, in February 2013 the Board received a duplicate copy of the Veteran's VA Form 21-22a already of record, showing the Veteran's appointment of the attorney as his representative in the current claim.  However, no explicit or implied waiver of first review of the evidence submitted since the July 2010 SSOC was submitted.  In early April 2013, the Board removed the appeal from abeyance.  Subsequently, on April 9, 2013, the Board received an Additional Evidence Response Form, signed and dated in late March 2013, in which the Veteran expressly waived his right to have his case remanded to the AOJ for first review of the additional evidence submitted.  This was followed by a letter dated April 10, 2013, from the Veteran's attorney, informing the Board that the Veteran was waving AOJ consideration of his submitted brief.  However, on April 29, 2013, the Board received another Additional Evidence Response Form, signed and dated April 12, 2013, in which the Veteran expressly requested that his case on appeal be remanded back to the AOJ for first review of the additional evidence submitted.  As this latest correspondence expresses the Veteran's current wish as to how he wants his appeal to be procedurally handled, it supersedes and rescinds his prior waiver.  

Therefore, in the absence of a waiver from the Veteran/appellant that permits the Board to consider the evidence submitted, the Board is now obligated to comply with the laws and regulations governing the claimant's right to appellate due process and to ensure that his claim is not prejudiced.  See 38 C.F.R. § 20.1304(c) (2012); Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the Board must remand the current appeal directly to the RO so that it may consider the newly submitted evidence in the first instance, readjudicate the Veteran's claims accordingly, and thereafter furnish the Veteran and his attorney a supplemental statement of the case and provide them with opportunity to respond before returning the appeal to the Board.  38 C.F.R. §§ 19.9, 19.31 (2012). 

Accordingly, the case is REMANDED to the RO for the following action:

The RO should readjudicate the Veteran's claims of entitlement to service connection for bronchial asthma, seizure disorder (to include as secondary to bronchial asthma), and chronic heart disease (to include as secondary to bronchial asthma) in the context of all pertinent evidence associated with claims file since the time of its latest prior adjudication of these claims in July 2010.  Evidence to be considered by the RO should include, but is not limited to the September 2012 statement of Dr. Correa Carro.  If the maximum benefit sought on appeal with respect to any of the aforementioned issues remains denied, the Veteran and his representative should be furnished a supplemental statement of the case which takes into account all pertinent evidence received by VA since the July 2010 rating decision/supplemental statement of the case.  The appellant and his attorney should thereafter be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

